DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 12-22 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 6/29/22. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations discloses that the support member comprises a detent that includes a locking pin and a spring operatively connected to the locking pin such that the spring is configured to be force the locking pin into the notch of the rail to releasably lock the support member in the extended position along the length of the rail.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 10, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing the support member comprises a detent that includes a locking pin and a spring operatively connected to the locking pin such that the spring is configured to be force the locking pin into the notch of the rail to releasably lock the support member in the extended position along the length of the rail.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 18, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing that the support member comprises a detent that includes a locking pin and a spring operatively connected to the locking pin such that the spring is configured to force the locking pin into the notch of the slot when the support member slides along the length of the rail to the extended position to releasably lock the support member in the extended position.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847